Citation Nr: 0922482	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-22 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1942 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  In that decision, the RO denied 
the Veteran's application to reopen a previous final decision 
which denied service connection for hearing loss.

In May 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record. 

In a decision dated June 2008, the Board granted the 
Veteran's application to reopen his previous final denial, 
but denied the claim on the merits.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veteran's Claims (Court).  By order dated March 25, 2009, the 
Court remanded the Veteran's claim pursuant to the terms of a 
Joint Motion for Remand.

The Veteran's representative indicated that the Veteran 
wished to file a claim for service connection for tinnitus.  
See Transcript of Veteran's Travel Board Hearing in May 2008, 
p 8.  This matter is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The parties to the Joint Motion for Remand have determined 
that the Veteran should be afforded VA examination to 
determine whether the currently diagnosed hearing loss 
disability is related to his in-service noise exposure sixty 
years ago.  The claim, therefore, is remanded pursuant to the 
terms of the Joint Motion for Remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for appropriate VA 
examination to determine whether his 
current hearing loss disability is related 
to event(s) in service.  The claims folder 
should be made available to the examiner 
for review.  Following examination, the 
examiner is requested to provide opinion as 
to whether it is at least as likely as not 
(probability of 50% or greater) that the 
Veteran's current right and/or left ear 
hearing loss is the result of exposure to 
noise trauma during service or is otherwise 
related to active service?

In rendering an opinion, the examiner is 
requested to explain any opinion provided, 
to include consideration and discussion of 
the Veteran's report of decreased hearing 
acuity in service, his military duties as 
an aircraft maintenance technician and the 
accepted medical principles relied upon in 
rendering the decision.  Please note that 
the Veteran's service treatment records are 
unavailable.

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.

2.  Upon completion of the above, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, provide 
the Veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

